—In an action to recover the proceeds of a fire insurance policy, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated May 2, 1992, which granted the motion of the defendant Lloyds, New York, to dismiss the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Krausman at the Supreme Court in a decision dated April 2, 1992. Copertino, J. P., Santucci, Friedmann and Goldstein, JJ., concur.